PROB 12B
(4/19)

United States District Court
for
District of New Jersey

Request for Modifying the Conditions or Term of Supervision

with Consent of the Offender
(Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Arturo Spencer Cr.: 18-00486-001
PACTS #: 4589123

Name of Sentencing Judicial Officer: THE HONORABLE MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/26/2019
Original Offense: Count One: Narcotics - Sell - Distribute - Or Dispense
Original Sentence: 18 months imprisonment, 60 months supervised release

Special Conditions: Special Assessment, Alcohol Treatment, Drug Treatment, Life Skills Counseling,
Other Condition, Support Dependents, Educational Services, Substance Abuse Testing

 

Type of Supervision: Supervised Release Date Supervision Commenced: Subject is in custody
PETITIONING THE COURT
I~ To extend the term of supervision for years, for a total term of years.

To modify the conditions of supervision as follows:

SEARCH CONDITION

The defendant shall submit his person, residence, office or vehicle to a search, conducted by a
United State Probation Officer at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of release. Failure to
submit to a search may be grounds for revocation. The defendant shall warn any other residents
that the premises may be subject to searches pursuant to this condition.

CAUSE

The defendant has requested to live in the Middle District of Pennsylvania with his girlfriend in
Harrisburg, Pennsylvania. The prerelease plan was investigated and approved by the probation office.
As a condition of his relocation, the offender has agreed to the search condition as stated above.

Respectfully submitted,

By: Edwin Vazquez /e/
Supervising U.S, Probation Officer

Date: 03/09/2020
Prob 12B — page 2
Arturo Spencer

 

 

THE COURT ORDERS:

[ The Extension of Supervision as Noted Above

~ The Modification of Conditions as Noted Above (as recommended by the Probation Office)
I No Action

[Other

Ath tepp

Signature of Judicial Officer

WYVB0A ©

Date
PROB 49
(4/19)

UNITED STATES DISTRICT COURT
FOR THE.
DISTRICT OF NEW JERSEY

Waiver of Hearing to Modify Conditions
of Probation/Supervised Release or Extend Term of Supervision

I have been advised and understand that I am entitled by law to a hearing and assistance of
counsel before any unfavorable change may be made in my Conditions of Probation and Supervised
Release or my period of supervision being extended. By “assistance of counsel,” I understand that.I have
the right to be represented at the hearing by counsel of my own choosing if I am able to retain counsel. I
also understand that J have the right to request the court to appoint counsel to represent me at such a
hearing at no cost to myself if I am not able to retain counsel of my own choosing,

I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also
agree to the following modification of my Conditions of Probation and Supervised Release or to the
proposed extension of my term of supervision:

I. To extend the term of supervision for years, for a total term of years.

 

M To modify the conditions of supervision as follows:

SEARCH CONDITION

The defendant shall submit his person, residence, office or vehicle to a search, conducted by a United
States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable
suspicion of contraband or evidence of a violation of a condition of release. Failure to submit to a
search may be grounds for revocation. The defendant shall warn any other residents that the premises
may be subject to searches pursuant to this condition,

Witness; Signed: AL—_
Pa ths robationer.or Supervised Releasee
Bureau of Prisons Case Manager Spencer

i ‘ amended, to
uthorized by the Act of July 7, 1955, as
a oaths (18 U.S.C. § 4004).
